EXHIBIT 10.38

AIRCRAFT TIME SHARING AGREEMENT

THIS AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”), is made and entered into
this 6th day of February, 2012, by and between INTERCONTINENTALEXCHANGE, INC., a
Delaware corporation (the “Operator” or the “Company”), and Charles A. Vice (the
“Passenger”).

RECITALS

WHEREAS, Operator is the beneficial owner, operator or lessor of the aircraft
(individually and/or collectively, as the case may be, the “Aircraft”) listed on
Schedule A hereto, which may be updated from time to time to reflect changes to
the available Aircraft, for business use by employees and non-employee directors
of the Company in accordance with 14 C.F.R. Part 91of the Federal Aviation
Regulations (as found at 14 C.F.R. Parts 1-199 generally, the “FAR”) and the
Company’s internal policies regarding the use of corporate aircraft (the
“Aircraft Policy”);

WHEREAS, Operator has the right and lawful authority to enter into time sharing
agreements, as provided in §91.501 of the FAR, to provide its senior executives
with personal travel consistent with the Company’s Aircraft Policy;

WHEREAS, Operator has agreed to make the Aircraft, with flight crew, when the
Aircraft and flight crew are not otherwise needed for business purposes,
available to Passenger for Passenger’s personal travel in accordance with the
Aircraft Policy on a non-exclusive time-sharing basis in accordance with §91.501
of the FAR; and

WHEREAS, Passenger agrees to reimburse the Operator for all personal use of the
Aircraft as permitted under the FAR and as pursuant to the terms of this
Agreement, which sets forth the understanding of the parties.

NOW THEREFORE, Operator and Passenger declaring their intention to enter into
and be bound by this Agreement, and for the good and valuable consideration set
forth below, hereby covenant and agree as follows:

1. Provision of Aircraft and Crew. Subject to Aircraft availability, Operator
agrees to provide to Passenger the Aircraft and flight crew on a time sharing
basis in accordance with the provisions of FAR Part 91, including §§
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FAR. Operator shall provide, at
its sole expense, qualified flight crew for all flight operations under this
Agreement. If Operator is no longer the operator of any of the Aircraft,
Schedule A shall be deemed amended to delete any reference to such Aircraft and
this Agreement shall be terminated as to such Aircraft but shall remain in full
force and effect with respect to each of the other Aircraft identified thereon,
if any. No such termination shall affect any of the rights and obligations of
the parties accrued or incurred prior to such termination. If Operator becomes
the operator of any aircraft not listed on Schedule A hereto, Schedule A shall
be modified to include such aircraft as an Aircraft covered by this Agreement,
and thereafter this Agreement shall remain in full force and effect with respect
to such Aircraft and each of the other Aircraft identified thereon, if any.

 

ICE Time Sharing Agreement—N703RK    Page 1



--------------------------------------------------------------------------------

2. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until terminated by either party on written notice to
the other party, such termination to become effective 30 days from the date of
the notice; provided, however, that this Agreement shall terminate automatically
on the date that the Passenger’s employment with the Company ceases, and
provided further that this Agreement may be terminated by Operator on such
shorter notice as may be required for Operator to comply with applicable law,
regulations, the requirements of any financial institution with a security or
other interest in the Aircraft, insurance requirements, or in the event the
insurance required hereunder is not in full force and effect. Notwithstanding
the foregoing, any provisions directly or indirectly related to Passenger’s
payment obligations for flights completed prior to the date of termination and
the limitation of liability provisions in Section 10 shall survive the
termination of this Agreement.

3. Reimbursement of Expenses. In accordance with and pursuant to the terms of
Company’s Corporate Aircraft Policy, for each Trip or Round Trip (as such terms
are defined below) conducted under this Agreement, Passenger shall pay Operator
an amount (as determined by Operator) equal to the actual expenses of operating
such Trip as such amount may be computed under the disclosure rules of the
Securities Exchange Act of 1934, as amended (to include non-occupied legs, or
“dead-head” flights, needed by Operator to position the aircraft for business
use); provided, however, that the amounts reimbursed under this Section 3 shall
not in any event exceed the sum of the following expenses as permitted pursuant
to FAR § 91.501(d):

 

  a.

Fuel, oil, lubricants, and other additives;

 

  b.

Travel expenses of the crew, including food, lodging, and ground transportation;

 

  c.

Hangar and tie-down costs away from the Aircraft’s base of operation;

 

  d.

Insurance obtained for the specific flight as per Section 8(b);

 

  e.

Landing fees, airport taxes, and similar assessments;

 

  f.

Customs, foreign permit, and similar fees directly related to the flight;

 

  g.

In-flight food and beverages;

 

  h.

Passenger ground transportation;

 

  i.

Flight planning and weather contract services; and

 

  j.

An additional charge equal to one hundred percent (100%) of the expenses listed
in subsection (a) above.

 

ICE Time Sharing Agreement    Page 2



--------------------------------------------------------------------------------

The term “Trip” shall mean a flight from a departure point to a single
destination. A “Round Trip” shall mean a flight from a departure point to one
destination and back to the same departure point. In the event that Passenger
travels from a departure point to multiple destinations, Operator will provide a
separate invoice or such other documentation as reasonably agreed upon by
Operator and Passenger for each Trip. All costs of repositioning an aircraft to
accommodate a Trip shall be included on the invoice related to such Trip.

4. Invoicing and Payment. All payments to be made to Operator by Passenger
hereunder shall be paid in the manner set forth in this Section 4. Operator will
pay, or cause to be paid, all expenses related to the operation of the Aircraft
hereunder in the ordinary course. Within 30 days of the end of each Trip or
Round Trip, Operator shall provide or cause to be provided to Passenger an
invoice showing all personal use of the Aircraft by Passenger pursuant to this
Agreement during that Trip or Round Trip and a complete accounting detailing all
amounts that are payable by Passenger pursuant to Section 3 for that Trip or
Round Trip (plus applicable domestic or international air transportation excise
taxes, and any other fees, taxes or charges assessed on passengers by and
remitted to a government agency or airport authority). Passenger shall pay all
amounts due under the invoice in a manner reasonably acceptable to Operator not
later than 30 days after receipt thereof. In the event Operator has not received
all supplier invoices for reimbursable charges relating to such Trip or Round
Trip prior to such invoicing, Operator shall issue a supplemental invoice(s) for
such charge(s) to Passenger, and Passenger shall pay each supplemental invoice
within 30 days after receipt thereof.

5. Flight Requests. Passenger shall provide the Operator’s aviation department
or designated point of contact with Trip requests for Passenger’s personal
travel to be undertaken pursuant to this Agreement and proposed flight schedules
as far in advance of Passenger’s desired departure as possible, and at least 24
hours prior to Passenger’s planned departure or as may be required by law. The
advance notice requirement in this Section 5 may be waived by Operator in its
discretion. All flight requests for travel under this Agreement shall be in
accordance with all reasonable policies established by Operator. Flight requests
shall be made by Passenger in a form that is acceptable to Operator. Operator
shall have sole and exclusive authority over the scheduling of the Aircraft.
Operator shall not be liable to Passenger or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason. In addition to requested schedules
and departure times, Passenger shall provide at least the following information
for each proposed flight reasonably in advance of the desired departure time as
required by Operator or its flight crew:

 

  a.

Departure point;

 

  b.

Destination;

 

  c.

Date and time of flight;

 

  d.

Number and identity of anticipated passengers;

 

  e.

Date and time of return flight, if any; and

 

ICE Time Sharing Agreement    Page 3



--------------------------------------------------------------------------------

  f.

Any other information concerning the proposed flight that may be pertinent to or
required by Operator, its flight crew, or governmental entities.

6. Operational Authority and Control.

 

  a.

Operator shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights under this Agreement, and shall
retain full authority and control, including exclusive operational control and
exclusive possession, command and control of the Aircraft for all flights under
this Agreement.

 

  b.

Operator shall furnish a fully qualified flight crew with appropriate
credentials to conduct each flight undertaken under this Agreement and included
on the insurance policies that Operator is required to maintain hereunder. In
accordance with applicable FAR, the qualified flight crew provided by Operator
will exercise all required and/or appropriate duties and responsibilities in
regard to the safety of each flight conducted hereunder. The pilot-in-command
shall have absolute discretion in all matters concerning the preparation of the
Aircraft for flight and the flight itself, the load carried and its
distribution, the decision whether or not a flight shall be undertaken, the
route to be flown, the place where landings shall be made, and all other matters
relating to operation of the Aircraft. Passenger specifically agrees that the
flight crew shall have final and complete authority to delay or cancel any
flight for any reason or condition that in the sole judgment of the
pilot-in-command could compromise the safety of the flight, and to take any
other action that in the sole judgment of the pilot-in-command is necessitated
by considerations of safety. No such action of the pilot-in-command shall create
or support any liability to Passenger or any other person for loss, injury,
damage or delay. Operator’s operation of the Aircraft hereunder shall be
strictly within the guidelines and policies established by Operator and FAR
Part 91.

 

  c.

Subject to Aircraft and crew availability, Operator shall use its good faith
efforts, consistent with its approved policies, to accommodate Passenger’s needs
and avoid conflicts in scheduling. Although every good faith effort shall be
made to avoid its occurrence, any flights scheduled under this Agreement are
subject to cancellation by either party without incurring liability to the other
party. In the event of a cancellation, the canceling party shall provide the
maximum notice reasonably practicable.

 

  d.

In the absence of another flight scheduled on the aircraft by Passenger or
another scheduled business trip, the Aircraft may remain at the destination
until its next required use. If the next use of the Aircraft is a business use,

 

ICE Time Sharing Agreement    Page 4



--------------------------------------------------------------------------------

 

Operator shall not charge the Passenger for expenses associated with hangar and
tie-down costs away from the Aircraft’s base of operation; if, however, the next
use of the Aircraft is by Passenger, Operator shall have the option of returning
the Aircraft to its base of operations or permitting it to remain at the
destination. In either event, Passenger shall pay for the associated costs.

7. Aircraft Maintenance. Operator shall, at its own expense, cause the Aircraft
to be inspected, maintained, serviced, repaired, overhauled, and tested in
accordance with FAR Part 91 so that the Aircraft will remain in good operating
condition and in a condition consistent with its airworthiness certification and
shall take such requirements into account in scheduling the Aircraft hereunder,
including but not limited compliance with applicable airworthiness directives
and service bulletins. Performance of maintenance, preventive maintenance or
inspection shall not be delayed or postponed for the purpose of scheduling the
Aircraft unless such maintenance or inspection can safely be conducted at a
later time in compliance with applicable laws, regulations and requirements, and
such delay or postponement is consistent with the sound discretion of the
pilot-in-command. In the event that any non-standard maintenance is required
during the term and will interfere with Passenger’s requested or scheduled
flights, Operator, or Operator’s pilot-in-command, shall notify Passenger of the
maintenance required, the effect on the ability to comply with Passenger’s
requested or scheduled flights and the manner in which the parties will proceed
with the performance of such maintenance and conduct of such flight(s). In no
event shall Operator be liable to Passenger or any other person for loss, injury
or damage occasioned by the delay or failure to furnish the Aircraft under this
Agreement, whether or not maintenance-related.

8. Insurance.

 

  a.

Operator, at its expense, will maintain or cause to be maintained in full force
and effect throughout the Term of this Agreement an aviation liability and hull
insurance policy including: aviation liability insurance against bodily injury
and property damage claims arising out of the use of the Aircraft in an amount
not less than $100 Million for each occurrence; and hull insurance for the
Aircraft in amounts determined by Operator at its sole discretion. The aviation
liability coverage shall include Passenger as an insured, and include a
severability of interest provision providing that the insurance shall apply
separately to each insured against whom a claim is made, except as respects the
limits of liability. The aviation liability and hull insurance coverage shall
include provisions whereby the insurer(s) waive all rights of subrogation they
may have or acquire against Passenger and shall permit the use of the Aircraft
by Operator for compensation or hire as provided in §91.501 of the FAR.

 

  b.

Operator shall use reasonable commercial efforts to provide such additional
insurance for specific flights under this Agreement as Passenger may reasonably
request. Passenger acknowledges that any trips scheduled to areas not currently
covered by existing policies may require Operator to

 

ICE Time Sharing Agreement    Page 5



--------------------------------------------------------------------------------

 

purchase additional insurance to comply with applicable regulations, and
Operator shall be required to maintain or cause to be maintained such additional
insurance. The cost of all flight-specific insurance shall be borne by Passenger
as provided in Section 3(d) above.

9. Use of Aircraft. Passenger warrants that:

 

  a.

Passenger has all necessary powers to enter into the transactions contemplated
in this Agreement and has taken actions required to authorize and approve this
Agreement;

 

  b.

Passenger will use the Aircraft under this Agreement for and only for its own
account, including the carriage of its guests, and will not use the Aircraft for
the purpose of providing transportation of passengers or cargo for compensation
or hire or for common carriage;

 

  c.

Passenger will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or Operator’s rights hereunder or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien;

 

  d.

During the Term of this Agreement, Passenger will abide by and conform to all
such laws, governmental and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation or use of the
Aircraft by a lessee under a time sharing arrangement and all applicable
policies of Operator; and

 

  e.

Passenger acknowledges that its discretion in determining the origin and
destination of flights under this Agreement shall be subject to the following:
such origin and destination, and the routes to reach such origin and
destination, are not within or over (i) an area of hostilities, (ii) an area
excluded from coverage under the insurance policies maintained by Operator with
respect to the Aircraft, or (iii) a country or jurisdiction for which exports or
transactions are subject to specific restrictions under any United States export
or other law or United Nations Security Council Directive, including without
limitation, the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq.,
the International Emergency Economic Powers Act, 50 U.S.C. App. Section 1700 et
seq., and the Export Administration Act, 50 U.S.C. App. Sections 2401 et seq.

10. Limitation of Liability. NEITHER OPERATOR (NOR ITS AFFILIATES) MAKES, HAS
MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED HEREUNDER OR

 

ICE Time Sharing Agreement    Page 6



--------------------------------------------------------------------------------

ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS
TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE. IN NO EVENT SHALL
OPERATOR OR ITS AFFILIATES BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR
CONTRIBUTION TO PASSENGER OR ITS EMPLOYEES, AGENTS OR GUESTS FOR ANY CLAIMED
INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, REGARDLESS OF WHETHER IT
KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR EXPENSE.
The provisions of this Section 10 shall survive the termination or expiration of
this Agreement.

11. Base of Operations. For purposes of this Agreement, the base of operation of
the Aircraft is Atlanta, Georgia, provided that such base may be changed at
Operator’s sole discretion upon notice from Operator to Passenger.

12. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 5) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by facsimile or electronic mail (with a
simultaneous confirmation copy sent by first class mail properly addressed and
postage prepaid), or by a reputable overnight courier service, addressed as
follows:

 

If to Operator:    IntercontinentalExchange, Inc.    2100 RiverEdge Pkwy, 5th
Floor    Atlanta, GA 30328    Attn: Legal Department    Facsimile: 770-857-4755
   E-mail: Andrew.Surdykowski@theice.com If to Passenger:    Charles A. Vice   
2100 RiverEdge Pkwy, 5th Floor    Atlanta, GA 30328    Facsimile: 770-857-4755
   E-mail: Chuck.Vice@theice.com

or, to such other person or address as either party may from time to time
designate in writing to the other party.

13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein. There are no third-party beneficiaries of this Agreement.

 

ICE Time Sharing Agreement    Page 7



--------------------------------------------------------------------------------

14. Further Acts. Operator and Passenger shall from time to time perform such
other and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary (i) to carry out the intent and
purpose of this Agreement, and (ii) to establish, maintain and protect the
respective rights and remedies of the other party.

15. Successors and Assigns. Passenger shall not have the right to assign,
transfer or pledge this Agreement. This Agreement shall be binding on the
parties hereto and their respective heirs, executors, administrators, successors
and assigns, and shall inure to the benefit of the parties hereto, and, except
as otherwise provided herein, their respective heirs, executors, administrators,
other legal representatives, successors and permitted assigns.

16. Taxes. Passenger shall be responsible for paying, and Operator shall be
responsible for collecting from Passenger and paying over to the appropriate
authorities, all applicable Federal excise taxes imposed under IRC §4261 and all
sales, use and other excise taxes imposed by any authority in connection with
the use of the Aircraft by Passenger hereunder.

17. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by the laws of the State of Georgia, without regard to its choice of law
principles. The parties hereby consent and agree to submit to the exclusive
jurisdiction and venue of any state or federal court in Georgia in any
proceedings hereunder, and each hereby waives any objection to any such
proceedings based on improper venue or forum non-conveniens or similar
principles. The parties hereto hereby further consent and agree to the exercise
of such personal jurisdiction over them by such courts with respect to any such
proceedings, waive any objection to the assertion or exercise of such
jurisdiction and consent to process being served in any such proceedings in the
manner provided for the giving of notices hereunder.

18. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.

19. Amendment or Modification. This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement, binding on all the parties notwithstanding that all the
parties are not signatories to the same counterpart. Each party may transmit its
signature by facsimile, and any faxed counterpart of this Agreement shall have
the same force and effect as a manually-executed original.

21. Truth-in-Leasing Compliance. Operator, on behalf of Passenger, shall
(i) deliver a copy of this Agreement to the Federal Aviation Administration,
Aircraft Registration Branch, Attn: Technical Section, P.O. Box 25724, Oklahoma
City, Oklahoma 73125 within 24 hours of its execution, (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight under this Agreement of the registration number of the Aircraft,
and the location

 

ICE Time Sharing Agreement    Page 8



--------------------------------------------------------------------------------

of the airport of departure and departure time for such flight, and (iii) carry
a copy of this Agreement onboard the Aircraft at all times when the Aircraft is
being operated under this Agreement.

22. TRUTH-IN-LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.

OPERATOR CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER
PERIOD AS OPERATOR SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS. EACH OF THE AIRCRAFT
WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND
INSPECTION REQUIREMENTS FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

OPERATOR AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE
BELOW, THAT WHENEVER ANY OF THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT,
OPERATOR SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE
AIRCRAFT, AND THAT OPERATOR UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

IntercontinentalExchange, Inc.

   

Charles A. Vice

By:

 

/s/ Scott A. Hill

   

/s/ Charles A. Vice

     

Individually

Name:

 

Scott A. Hill

   

Title:

 

Senior Vice President & Chief

     

Financial Officer

   

A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder.

 

ICE Time Sharing Agreement    Page 9



--------------------------------------------------------------------------------

SCHEDULE A

 

Type of Aircraft

  

U.S. Registration Number

  

Manufacturer Serial Number

Gulfstream G-V

   N703RK    671

Raytheon Hawker 800XP

   N107CE    258584

Gulfstream G-IV

   N106CE    1420

Beech B200

   N218GJ    BB-1013

Bombardier BD-100-1A10

   N828SK    20020 Raytheon Hawker 800XP    N905MT   

258430

 

ICE Time Sharing Agreement    Page 10